IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
SVITLANA DROZDOVSKA,

             Appellant,

 v.                                               Case No. 5D17-2662

SEMINOLE COUNTY, FLORIDA,

             Appellee.

________________________________/

Opinion filed February 6, 2018

Appeal from the Circuit Court
for Seminole County,
Jessica J. Recksiedler, Judge.

Svitlana Drozdovska, Holly Hill, pro se.

David R. Kuhn, of Rissman Barrett, Hurt,
Donahue McLain & Mangan, P.A., Orlando,
for Appellee.


PER CURIAM.


      AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,
1152 (Fla. 1979).




PALMER, LAMBERT and EDWARDS, JJ., concur.